Case 2:20-cv-00646-RGD-LRL Document 20 Filed 03/08/21 Page 1 of 3 PageID# 130




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Norfolk Division


 GARY COMEAU,

                        Plaintiff,

 v.                                                         Case No. 2:20cv0646 RGD-LRL

 SMP SPECIALTY METAL PRODUCTS
 INC., 1140398 ONTARIO LTD., AND
 JOHN CUNERTY,

                        Defendants.



                     NOTICE OF CHANGE OF LAW FIRM AND ADDRESS

       PLEASE TAKE NOTICE THAT Andrew D. Gish, co-counsel for Plaintiff Gary

Comeau, has changed his law firm name, street address and email address as follows, and

Kayvan B. Noroozi is no longer associated with the case:

       Andrew D. Gish
       GISH PLLC
       41 Madison Avenue, Floor 31
       New York, NY 10010
       (212) 518-7380
       andrew@gishpllc.com.




 Dated: March 8, 2021                              By: _________/s/____________
                                                   Charles B. Molster, III Va. Bar No. 23613
                                                   LAW OFFICES OF CHARLES B.
                                                   MOLSTER, III PLLC
                                                   2141 Wisconsin Avenue, N.W., Ste. M
                                                   Washington, D.C. 20007
                                                   (703) 346-1505
                                                   cmolster@molsterlaw.com




                                               1
Case 2:20-cv-00646-RGD-LRL Document 20 Filed 03/08/21 Page 2 of 3 PageID# 131




                                          Andrew D. Gish (Admitted pro hac vice)
                                          GISH PLLC
                                          41 Madison Avenue, Floor 31
                                          New York, NY 10010
                                          (212) 518-7380
                                          andrew@gishpllc.com


                                          Counsel for Plaintiff




                                      1
Case 2:20-cv-00646-RGD-LRL Document 20 Filed 03/08/21 Page 3 of 3 PageID# 132




                               CERTIFICATE OF SERVICE

       I hereby certify that on March 8, 2021 I filed a copy of the foregoing Notice using the

CM/ECF System, which will send the document to all counsel of record.



                                                    ______________/s/___________________
                                                    Charles B. Molster, III




                                                1
